Citation Nr: 0428348	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with bilateral lower leg 
disorder.  

3.  Entitlement to service connection for osteoarthritis of 
the left knee, claimed as musculoskeletal problems with 
spurs, degenerative disc disease.  

4.  Entitlement to service connection for general weakness of 
the body.  

5.  Entitlement to service connection for leg numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
November 1962.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied service 
connection for degenerative cervical spine disc disease of 
the C5-6 and C6-7, degenerative disc disease of the lumbar 
spine with bilateral lower leg pain and osteoarthritis of the 
left knee (claimed as musculoskeletal problems with spurs, 
degenerative disease), general body weakness of the body and 
leg numbness.  The veteran appealed those issues.  

In October 2003, the Board remanded this matter to the RO for 
consideration of additional evidence that had not been waived 
by the veteran.  The RO has reviewed the evidence.  The 
appeal has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not establish that degenerative 
disc disease of the cervical spine is related to service, or 
developed within one year after the veteran separated from 
service.  

2.  The medical evidence does not establish that degenerative 
disc disease of the lumbar spine with bilateral lower leg 
disorder, including pain and numbness, is related to service, 
or developed degenerative disc disease of the lumbar spine 
developed within one year after the veteran separated from 
service.   

3.  The medical evidence does not establish that 
osteoarthritis of the left knee, claimed as musculoskeletal 
problems with spurs, degenerative disc disease is related to 
service, or that osteoarthritis of the left knee developed 
within on year after the veteran separated from service.   

4.  The medical evidence does not establish that the veteran 
has a disability manifested by generalized weakness of the 
body that is related to service.  

5.  The medical evidence does not establish that leg numbness 
is related to service.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for that degenerative 
disc disease of the cervical spine.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Service connection is not warranted for lumbar spine with 
bilateral lower leg disorder, including pain and numbness.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

3.  Service connection is not warranted for osteoarthritis of 
the left knee, claimed as musculoskeletal problems with 
spurs, degenerative disc disease.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

4.  Service connection is not warranted for generalized 
weakness of the body.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2003).  

5.  Service connection is not warranted for leg numbness.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish tonicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

It must be shown that any current disability is related to 
service or to an incident of service origin.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amigo v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis 

The veteran asserts that he developed degenerative disc 
disease of the cervical spine, degenerative disc disease of 
the lumbar spine with bilateral leg disorder, including pain 
and numbness; osteoarthritis of the left knee, claimed as 
musculoskeletal problems with spurs, degenerative disc 
disease; general weakness of the body, and leg numbness as a 
result of service.  The veteran maintains that in 1962 he 
started feeling pain in his lower and upper back, weakness 
through his body legs, arms and feet.  He stated sometimes 
his legs became numb.  (See September 1996 Pain 
Questionaire).  For the reasons set forth below, service 
connection is not warranted for those disabilities.  

Cervical Spine

The veteran's service medical records are negative for 
complaints or findings of a cervical spine disorder. 

However, private medical records dated from 1990 to 2002 show 
treatment for symptoms associated with the cervical spine.  
In November 1991, Antonio G. Valdes-Rodriquez, M.D., saw the 
veteran for neck and upper extremity pain.  The veteran 
reported that 3 or 4 years ago when lifting something he felt 
a pop in his neck and pain in his right arm and was told (by 
a company doctor) that he had pulled a tendon.  At the 
conclusion of a physical examination, the veteran was 
diagnosed as having degenerative cervical disc disease with 
cervical spondylosis at C5-C6 and C6-C7 levels with possible 
herniated nucleus pulposes at the C5-C6 level on the left.  
These diagnoses were based on X-rays of the cervical spine 
dated in September 1990 and a magnetic resonance image (MRI) 
dated in September 1991.  An entry dated in January 1993 
reflects that the veteran was being seen for physical therapy 
for his cervical spine disability, among other things.  The 
health care provider opined that the veteran's degenerative 
process was the result of his age and the work that he has 
done over the years.  

In an August 2002 statement, Dr. J. Michael Bookout indicated 
that the veteran had cervical and lumbar spondylosis with 
radiculopathy and generalized osteoarthritis.  The doctor 
opined, 

Based on my examination at this time I 
can neither include nor can I exclude a 
contribution to his current medical 
problem from his period of service in the 
armed forces when he was a younger man.  

Although the record establishes that the veteran has 
degenerative disc disease of the cervical spine, the medical 
evidence does not establish that the disorder maybe service 
connected.  The veteran was diagnosed as having degenerative 
disc disease of the cervical spine in the 1990's, which is 
almost 30 years after he separated from service.  Therefore, 
service connection is not warranted on a presumptive basis.  

Moreover, the medical evidence does not link the disorder to 
service.  As noted, health care practitioners have associated 
the veteran's cervical spine disorder to his age and line of 
work.  The veteran, himself, has stated the he first 
experienced problems with his neck and shoulders after 
service, while working.  In addition, Dr. Bookout's statement 
is equivocal and, therefore, cannot be used as evidence of a 
nexus between the veteran's cervical spine disorder and 
service.  It is a basic principle of adjudication that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2003).  Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(an examining physician's opinion to the effect that he 
cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service-connected post-traumatic 
stress disorder and the later development of hypertension is 
"non-evidence").  

Lumbar Spine and Lower Extremities

The Board notes that the claim for service connection for 
degenerative disc disease of the lumbar spine with bilateral 
lower leg disorder, including pain and numbness overlaps with 
the claim for service connection for leg numbness.  
Therefore, the Board has combined these claims.   

Service medial records reflect that the veteran reported a 
history of leg cramps in November 1961, at induction, and in 
November 1962, at his separation examination.  However, there 
are no clinical findings or diagnoses registered with respect 
to a disorder manifested by leg cramps.  In addition, service 
medical records are negative for complaints and findings of a 
lumber spine disorder or any other disorder involving the 
veteran's lower extremities.  

Private medical records beginning in the 1990s reflect that 
the veteran was treated for problems involving the lumbar 
spine and his lower extremities.  Symptoms included low back 
pain, numbness and tingling in the lower extremities.  The 
records shows that X-rays of the lumbar spine dated in 
October 1992 revealed degenerative disc disease of the lumbar 
spine.  In December 1992, the veteran was seen for back pain 
and radiation into the lower extremities.  The diagnosis was 
degenerative disc disease of the lumbar spine.  In January 
1993, a health care provider indicated that he believed that 
the veteran's degenerative disc disease of the lumbar spine 
was the result of the veteran's age and line of work over the 
years.

MRIs of the lumbosacral spine dated in October 1993 and May 
1996 revealed chronic spondylosis and disc degeneration.  In 
March and May 1996, the veteran was seen for low back pain 
with radiation of pain into the lower extremities, numbing 
and tingling his legs that radiated into his feet.  The 
diagnostic impression included low back and bilateral lower 
extremity pain.  In August 1996, the veteran was seen for 
burning and pain in the lower extremities.  The diagnostic 
impression was low back and bilateral extremity pain, 
possibly secondary to lumbar spondylosis and left knee 
osteoarthritis.  As noted, the veteran received SSA 
disability benefits for osteoarthrosis in 1996.  

Having reviewed the record, the Board finds that the medical 
evidence does not establish that the veteran's leg numbness 
is related to service.  The Board recognizes that the veteran 
complained of cramping legs at the time of induction into 
active duty and at separation.  However, there is no medical 
that the veteran's current leg disorders are associated with 
service.  The medical evidence shows that the veteran's 
bilateral lower extremities problems including pain and 
numbness are a manifestation of the veteran's degenerative 
disc disorder, which is not service-connected.  There is no 
medical evidence of any other disability manifested by lower 
leg numbness.  

As to the degenerative disc disease of the lumbar spine, the 
medical evidence does not support the veteran's claim for 
service connection.  The veteran was diagnosed as having 
degenerative disc disease of the lumbar spine in the 1990's, 
almost 30 years after he separated from service.  Therefore, 
he is not entitled to service connection on a one-year 
presumptive basis.  

In addition, there is no competent evidence that relates the 
veteran's lumbar spine disorder to service.  As noted, a 
health care practitioner associated the veteran's lumbar 
spine with the aging process and the veteran's line of work.  
As indicated in the discussion regarding the cervical spine, 
Dr. Bookout's statement he could not determine the veteran's 
lumbar spine disorder is related to service has no probative 
value in that the statement is equivocal.  

Left Knee 

Service medical records show no evidence of a left knee 
disorder. However, post service medical records establish 
that the veteran has a left knee disorder.  Private medical 
records in December 1992 show that the veteran was seen for 
anterior knee pain.  In September 1993, it was noted that X-
rays showed degenerative changes in the left knee.  In June 
1996, the veteran was seen for knee problems:  pain and 
catching.  The examiner noted that he had seen for veteran in 
the past for degenerative arthritis of the knee.  The 
diagnostic impression was probably torn medial meniscus and 
degenerative arthritis of the knee. In August 1996, the 
veteran was diagnosed as having osteoarthritis of the left 
knee.  

Although the evidence establishes that the veteran has a left 
knee disorder, service connection is not warranted.  The 
veteran is not entitled to service connection for arthritis 
of the left knee on a presumptive basis in that he was not 
diagnosed as having the disorder until the 1990's, almost 30 
years after the veteran separated from service.  Service 
connection is not warranted on direct basis either.  As 
discussed above, there is no competent medical evidence that 
draws an etiological relationship between the veteran's left 
knee disorder and service.  As discussed previously, health 
care providers have attributed the veteran's musculoskeletal 
problems to the aging process and the veteran's line of work 
(See January 1993 medical note).  In addition, Dr. Bookout in 
his August 2002 statement could not provide a definite 
opinion as to the etiology of the veteran's osteoarthritis; 
therefore, his opinion has no probative value.  

Generalized Weakness

Service medical records including the report of the veteran's 
November 1992 separation examination do not show any 
complaints, findings, or diagnoses of disorder associated 
with generalized body weakness.  

The record includes private medical records dated from 1977 
to 2002 which primarily reflect that the veteran was seen for 
body weakness and problems with his legs.  However, the 
records do not reflect that the veteran has a disability 
manifested by generalized body weakness.  In February 1977, 
the veteran was evaluated for complaints of generalized 
muscle weakness, which reflect that the veteran had 
generalized muscle weakness since 1973.  A neurological 
evaluation showed no neuromuscular disorder, and it was noted 
that an electromyography was normal.  In October 1992, it was 
noted that the veteran did not have any numbness in the lower 
extremities and there were objective neurological findings 
suggestive of neuropathy or radiculopathy.  In November 1992, 
the veteran was seen for bilateral lower extremity 
discomfort.  It was noted that the veteran complained of a 
weak sensation involving his lower extremities, right side 
greater than the left).  The veteran was seen for generalized 
weakness and weakness involving the arms and legs in May 
1995, no diagnosis was entered.  In a medical form (completed 
by the veteran's sister) dated in October 1996, the veteran 
reported that he had been experiencing weakness throughout 
his body and legs since 1962.  

The record includes statements dated in June 2000 from the 
veteran's fellow servicemen and friends in support of the 
veteran's claim.  The veteran's fellow servicemen indicated 
that the veteran had medical problems during service which 
interfered with his ability to march exercises and that he 
was on sick.  Statements from friends and co-workers indicate 
that the witnesses have known the veteran for over 20 years, 
and they have witnessed the veteran experience leg and body 
weakness.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  These statements are not probative to the 
current issue.  

Although the medical evidence shows that the veteran was seen 
for complaints of generalized body weakness, there is no 
diagnosis of a disability manifested by such symptoms.  In 
the absence of such, the Board notes that service connection 
for generalized body weakness is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Conclusion

Having reviewed the record, the Board finds that the only 
evidence associating the degenerative disc disease of the 
cervical, degenerative disc disease of the lumbar spine with 
bilateral lower leg disorder, including pain and numbness, 
osteoarthritis of the left knee, and leg numbness is the 
veteran's statements and lays statement of fellow servicemen 
dated in June 2000.  These affiants attest to the veteran 
having medical problems during service and seeing the veteran 
discontinue marching exercises or being on sick call during 
service.  This evidence is insufficient to establish that the 
veteran's cervical spine, lumbar spine and lower extremity 
disorders are related to service.  The statements do not 
address the specific cause of the veteran's functional 
limitations during service.  Moreover, laypersons such as the 
witnesses are not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, their personal beliefs that a relationship 
exists between the veteran's claimed disabilities and his 
military service cannot serve to prove that the disabilities 
for which the veteran claims service connection was incurred 
in or aggravated by service.  

The Board recognizes that the veteran was awarded SSA 
disability benefits for osteoarthrosis in 1996.  Although SSA 
determinations may be relevant in VA disability 
determinations, they are not binding on the VA.  Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992); Pierce v. West, No. 
97-7067 (Fed. Cir. Mar. 16, 1998) (unpublished decision).  

For the foregoing reasons, the veteran's claims for service 
connection for degenerative disc disease of the cervical 
spine, degenerative disc disease of the lumbar spine with 
bilateral lower leg disorder, including pain and numbness, 
osteoarthritis of the left knee, claimed as musculoskeletal 
problems with spurs, degenerative disc disease; general 
weakness of the body, and leg numbness are not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55057 (1991).  

II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In a letter dated in June 200s, VA 
informed the veteran of the requirements of the VCAA.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the appellant in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
appellant's claims must show that the veteran's disorders 
began in or are associated with, or made worse by an incident 
of service and that he needed to show evidence of a current 
physical disability and a relationship between that 
disability and an injury, disease or event in service, (2) VA 
would obtain any information or evidence that he told it 
about, and (3) the appellant is responsible for supplying VA 
with sufficient information to obtain records on his behalf 
and should either sign enclosed releases or obtain the 
records himself and send them to VA.  This information is 
similar to that contained in a letter of June 2000, wherein 
VA informed the veteran of what was necessary to well-ground 
his claims.  It also included information as to what evidence 
VA needed and what was specifically required of the veteran.  
While the letter was couched in terms of establishing a well-
grounded claim, a legal standard which is no longer used be 
VA, it can not be said that VA has failed to provide 
information to the veteran as to what evidence VA needs to 
establish service connection for the issues on appeal.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of June 2002, asked the 
veteran to provide any medical evidence showing that the 
disabilities on appeal were as caused by service.  He was 
asked to send information describing additional evidence or 
the evidence itself to VA.  He was informed that VA wanted to 
give him a chance to tell about any additional evidence he 
knows about that might help his claim.  He was also asked to 
send VA the evidence it needs-but not to send duplicate 
evidence.  In addition, a supplemental statement of the case 
dated in March 2004 reiterated the requirements of the VCAA 
and provided the implementing regulations.  The veteran 
submitted a statement to VA in March 2004 and stated that he 
wanted to forward his appeal to the Board and that he felt 
that he had stated his case completely.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claims unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

In this matter, the veteran's representative asserts that VA 
has not fully complied with the mandates of the VCAA, in 
part, because the veteran has not been afforded a VA 
examination.  The Board notes that a VA examination is not 
warranted in that the evidence does not suggest that the 
disabilities on appeal are related to service.   There is no 
evidence of any of the claimed disorders during service.  As 
discussed in the Reasons and Bases section of this decision, 
the August 2002 opinion of J. Michael Bookout, M.D., shows 
that the doctor is unable to determine whether the veteran's 
cervical and lumbar spine disorder and lower extremity 
disorders and generalized osteoarthritis are related to 
service, is not sufficient evidence of a nexus between the 
disorder and service.  In the absence of such evidence a 
medical opinion is unnecessary.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Finally, the veteran's representative argues that VA failed 
to tell the veteran that he had the right to be heard and to 
submit evidence subsequent to the Board's remand.  On his VA 
form 9, the veteran indicated that he wished to appear at a 
hearing at the local VA office before a member of the Board.  
A hearing was scheduled to take place on August 20, 2002.  
The Board member who had traveled to the veteran's local RO 
to conduct hearing indicated in a dated and signed note that 
the veteran did not appear for his scheduled hearing.  The 
veteran had been advised in a letter of July 18, 2002, that 
if he did not appear, his request would be considered 
withdrawn.  The veteran is not entitled to another hearing 
and is therefore not entitled to the notice of the same.  He 
was advised in a letter of March 18, 2004, that he had a 
period of 60 days to provide additional information to VA.  
The Board finds that the representatives arguments on these 
two points are without merit.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained medical records identified by the 
veteran.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.  

Service connection for degenerative disc disease of the 
lumbar spine with bilateral lower leg disorder, including 
pain and numbness, is denied.   

Service connection for osteoarthritis of the left knee, 
claimed as musculoskeletal problems with spurs, degenerative 
disc disease, is denied.  

Service connection for general weakness of the body is 
denied.  

Service connection for leg numbness is denied.   



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



